Case 1:19-cv-00301-DKW-WRP Document 64 Filed 10/31/19 Page 1 of 1                                    PageID #: 1292
   AO 450 (Rev. 5/85) Judgment in a Civil Case




                                    UNITED STATES DISTRICT COURT
                                                 DISTRICT OF HAWAII


    KAISER FOUNDATION HEALTH                                 JUDGMENT IN A CIVIL CASE
    PLAN, INC
                                                             Case: 19-CV-00301-DKW-WRP
                   Plaintiff(s),
                                                                         FILED IN THE
                      V.                                        UNITED STATES DISTRICT COURT
                                                                     DISTRICT OF HAWAII

                                                                           October 31, 2019
    THE QUEEN’S MEDICAL CENTER,
                                                                      At 4 o’clock and 00 min p.m.
    INC., et al.,                                                        SUE BEITIA, CLERK


                  Defendant(s).


   [ ]       Jury Verdict. This action came before the Court for a trial by jury. The issues
             have been tried and the jury has rendered its verdict.

   [T] Decision by Court. This action came for hearing before the Court. The issues
             have been heard and a decision has been rendered.


             IT IS ORDERED AND ADJUDGED that this case is DISMISSED WITHOUT
             PREDJUDICE. Judgment in favor of Defendants The Queen’s Medical Center,
             Inc., North Hawai‘i Community Hospital, Inc., and Molokai General Hospital,
             pursuant to the “Order (1) Granting Defendants’ Motion to Dismiss, (2) Denying
             as Moot Plaintiff’s Motion for Temporary Restraining Order and For a Preliminary
             Injunction, and (3) Dismissing This Case Without Leave To Amend, (ECF No.
             63). It if further ordered that the Clerk of Court close this case.




                    October 31, 2019                                          SUE BEITIA
    Date                                                     Clerk

                                                                         /s/ Sue Beitia by AG
                                                             (By) Deputy Clerk
